                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   DONTE McCLELLON, an individual                          CASE NO. C18-0909-JCC
10                             Plaintiff,                    ORDER
11          v.

12   CAPITAL ONE BANK N.A.,

13                             Defendant.
14

15          This matter comes before the Court on Plaintiff’s motion to vacate order pursuant to
16   Federal Rule of Civil Procedure 60(b), to reopen the case, and for recusal (Dkt. No. 41). 1 Having
17   thoroughly considered the parties’ briefing and the relevant record, the Court finds oral argument
18   unnecessary and hereby DENIES the motion for the reasons explained herein.
19   I.     BACKGROUND
20          On November 27, 2018, the Court dismissed Plaintiff’s claims with prejudice and entered
21   judgment dismissing Plaintiff’s complaint. (Dkt. Nos. 20, 21.) On January 22, 2019, Plaintiff
22   moved to vacate the judgment and for leave to amend his complaint, which the Court denied.
23   (Dkt. Nos. 22, 24.) Plaintiff subsequently filed a motion for reconsideration, which the Court
24   also denied. (Dkt. Nos. 25, 27.)
25
            1
             Plaintiff does not offer substantive argument in support of his request that his case be
26   reopened. (See generally Dkt. No. 41.)

     ORDER
     C18-0909-JCC
     PAGE - 1
 1          Plaintiff appealed the Court’s orders on his motion to vacate and his motion for

 2   reconsideration, along with the Court’s judgment dismissing his complaint. (Dkt. No. 31.)

 3   Plaintiff moved for leave to appeal in forma pauperis (“IFP”). (Dkt. No. 30.) The report and

 4   recommendation (“R&R”) of the Honorable Brian A. Tsuchida, United States Magistrate Judge,

 5   recommended that Plaintiff’s request be denied, finding that Plaintiff’s appeal was not taken in

 6   good faith. (See Dkt. No. 36.) Objections to the R&R were due by April 26, 2019. (Id.)

 7   Plaintiff’s objections were filed with the Court on April 29, 2019 although they were postmarked

 8   on April 26. (Dkt. No. 39.) On April 30, 2019, the Court adopted the R&R and denied Plaintiff’s
 9   request to appeal IFP. (Dkt. No. 37.) Plaintiff now moves to vacate the Court’s order adopting
10   the R&R, to reopen his case, and for recusal. (Dkt. No. 41.)
11   II.    DISCUSSION

12          A.      Motion to Vacate

13          Plaintiff contends that he inadvertently filed his objections to the R&R after the deadline

14   had passed, as he was not in Washington between April 12 and April 30, relied on a family

15   member to send his objections to the R&R, and in his experience court filings are treated as

16   timely when postmarked by the filing deadline under the United States tax code. (See id. at 1.) A

17   court may relieve a party from an order for “mistake, inadvertence, surprise, or excusable

18   neglect.” Fed. R. Civ. P. 60(b)(1). The Court finds that Plaintiff’s alleged inadvertence in failing

19   to timely file his objections to the R&R does not merit vacation of the Court’s order adopting the

20   R&R pursuant to Federal Rule of Civil Procedure 60(b)(1).

21          Plaintiff also argues that vacation of the Court’s order is merited under Federal Rule of

22   Civil Procedure 60(b)(3). (Dkt. No. 41 at 2–4.) A court may relieve a party from an order for

23   “fraud . . . , misrepresentation, or misconduct by an opposing party.” Fed. R. Civ. P. 60(b)(3).

24   Plaintiff alleges that he “believes that the Honroable Brian A. Tsuhida, Chief Magistrate Judge,

25   is doing something improper” and that “it is the belief of the Pro Se Plaintiff that the Honorable

26   Brian A. Tsuchida, Chief U.S. Magistrate Judge in connection with Defendant Capital One


     ORDER
     C18-0909-JCC
     PAGE - 2
 1   Bank’s counsels’ non-motion response and declaration . . . is misrepresenting Pro Se Plaintiff’s

 2   IFP filing(s) and Complaint(s) in an erroneous and exaggerated matter [sic] and is not presenting

 3   it in a proper context as both were filed.” (Dkt. No. 41 at 2–3) (emphasis in original). Plaintiff’s

 4   speculative allegations of fraud or misrepresentation by Judge Tsuchida and Defendant are

 5   insufficient to merit relief under Federal Rule of Civil Procedure 60(b)(3).

 6          The remainder of Plaintiff’s arguments challenge Judge Tsuchida’s evaluation of his IFP

 7   application. (See Dkt. No. 41 at 2–4.) The Court construes these arguments as a motion for

 8   reconsideration. Motions for reconsideration are generally disfavored. W.D. Wash. Local Civ. R.
 9   7(h)(1). Reconsideration is only appropriate where there is “manifest error in the prior ruling or a
10   showing of new facts or legal authority which could not have been brought to [the Court’s]
11   attention earlier with reasonable diligence.” Id. “A motion for reconsideration should not be used
12   to ask the court to rethink what the court had already thought through—rightly or wrongly.”
13   Premier Harvest LLC v. AXIS Surplus Insurance Co., No. C17-0784-JCC, Dkt. No. 61 at 1
14   (W.D. Wash. 2017) (quoting U.S. v. Rezzonico, 32 F. Supp. 2d 1112, 1116 (D. Ariz. 1998)).
15   Plaintiff argues that Judge Tsuchida erred in evaluating Plaintiff’s present financial status and his
16   responses on the IFP application. (See Dkt. No. 41 at 2–3.) But Plaintiff has not identified a
17   manifest error in the R&R, or presented new facts or legal authority meriting reconsideration.
18   Moreover, Judge Tsuchida’s primary conclusion was that Plaintiff’s appeal was not taken in

19   good faith—not that Plaintiff failed to allege indigency. (See Dkt. No. 36.)

20          In sum, Plaintiff has not established a ground meriting vacation or reconsideration of the

21   Court’s order adopting the R&R and denying his request to proceed IFP on appeal, and his

22   motion is DENIED on this ground.

23          B.      Motion for Recusal

24          Plaintiff asks the Court to recuse itself from the case pursuant to 28 U.S.C. § 455(a).

25   (Dkt. No. 41 at 4–5.) “Any justice, judge, or magistrate judge of the United States shall

26   disqualify himself in any proceeding in which his impartiality might reasonably be questioned.”


     ORDER
     C18-0909-JCC
     PAGE - 3
 1   28 U.S.C. § 455(a). “[A] judge’s prior adverse ruling is not sufficient cause for recusal.” Taylor

 2   v. Regents of Univ. of California, 993 F.2d 710, 712 (9th Cir. 1993) (quoting United States v.

 3   Studley, 783 F.2d 934, 939 (9th Cir. 1986)). Plaintiff asserts that recusal is warranted because the

 4   Court has made several adverse rulings against him. However, that is not a valid basis for

 5   recusal. See Taylor, 993 F.2d at 712. Therefore, Plaintiff’s motion is DENIED on this ground.

 6   The Clerk is DIRECTED to refer Plaintiff’s motion for recusal to Chief United States District

 7   Judge Ricardo S. Martinez for further consideration. See W.D. Wash. Local Civ. R. 3(g).

 8   III.   CONCLUSION
 9          For the foregoing reasons, Plaintiff’s motion to vacate order pursuant to Federal Rule of
10   Civil Procedure 60(b), to reopen the case, and for recusal (Dkt. No. 41) is DENIED.
11          DATED this 6th day of June 2019.




                                                           A
12

13

14
                                                           John C. Coughenour
15                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0909-JCC
     PAGE - 4
